UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 10-6597


ROBERT THOMAS,

                 Petitioner - Appellant,

          v.

KUMA DEBOO,

                 Respondent - Appellee.



Appeal from the United States District Court for the Northern
District of West Virginia, at Elkins. Robert E. Maxwell, Senior
District Judge. (2:09-cv-00134-REM-DJJ)


Submitted:    November 18, 2010             Decided:   November 30, 2010


Before SHEDD and     AGEE,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Robert Thomas, Appellant Pro Se.    Daniel W. Dickinson, Jr.,
OFFICE OF THE UNITED STATES ATTORNEY, Wheeling, West Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Robert    Thomas,    a     federal       prisoner,    appeals     the

district   court’s    order    accepting     the    recommendation     of    the

magistrate judge and denying relief on his 28 U.S.C.A. § 2241

(West 2006 & Supp. 2010) petition.           We have reviewed the record

and find no reversible error.             Accordingly, we affirm for the

reasons stated by the district court.                 Thomas v. Deboo, No.

2:09-cv-00134-REM-DJJ      (N.D.W.    Va.    Apr.    8,    2010).     We    deny

Thomas’s   motion    to   appoint    counsel.       We    dispense   with   oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                      AFFIRMED




                                      2